[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 561 
Finding No. 6 states: "I further find that regardless of the date of the signature, 487 such signers were duly registered from the addresses stated but that 1940 election districts instead of the 1941 election districts appeared opposite their addresses, the numbers of their said election districts having been changed by the Board of Elections in 1941." The provisions of section 137 of the Election Law (Cons. Laws, ch. 17) must be complied with. Finding No. 6 does not show compliance here. (Matter *Page 562 of McElroy v. Cohen, 286 N.Y. 686.) Change of election districts by maps filed in 1941 does not excuse the signers from compliance with the provisions of the statute. The petition, therefore, does not contain sufficient signatures even if we were to hold that the signatures of the two sets of petitions might be counted together.
The orders should be affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Orders affirmed. *Page 563